745 So. 2d 411 (1999)
Andrew GREENE, Appellant/Cross-Appellee,
v.
Mark SEIGLE, Ronald Wright, Jacqueline Sue Turoff, B.J. Bond, Lisa Strachan, David Steele, and On-Target Solutions, Inc., a Florida corporation, Appellees/Cross-Appellants.
Nos. 98-2490, 99-0213.
District Court of Appeal of Florida, Fourth District.
October 27, 1999.
Seth Honowitz and Scott A. Mager of Kluger, Peretz, Kaplan & Berlin, P.A., Fort Lauderdale, and Glasser & Boreth, Plantation, for appellant/cross-appellee.
Ronald E. Solomon of the Law Offices of Ronald E. Solomon, P.A., Fort Lauderdale, for Appellee/cross-appellant-Mark Seigle.
Jana Gold Taylor and Charles T. Whitelock of Whitelock & Associates, P.A., Fort Lauderdale, for Appellee/cross-appellant-Ronald Wright.
Catherine Rafferty of Edward M. Kay, P.A., Fort Lauderdale for Appellees/cross-appellants-Jacqueline Sue Turoff, B.J. Bond, Lisa Strachan, On-Target Solutions, Inc.
Patricia A. Burton, Fort Lauderdale, for Appellee/cross-appellant-David Steele.
PER CURIAM.
Plaintiff Andrew Greene appeals final summary judgments entered in favor of all defendants. Defendants Mark Seigle and Ronald Wright cross-appeal the trial court's denial of their motions to dismiss. We affirm in all respects, except to reverse the summary judgment entered in favor of Wright.
Eight days after Wright filed his motion for summary judgment, the trial court granted it without a hearing or notice to Plaintiff. This violated Florida Rule of Civil Procedure 1.510(c) and Plaintiff's due process rights and thus requires a reversal. See Mondestin v. Duval Fed. Sav. & Loan Ass'n, 500 So. 2d 580 (Fla. 4th DCA 1986)(holding that a party against whom a motion for summary judgment is filed is entitled to notice and a meaningful opportunity to be heard). Accordingly, final summary judgment in favor of Wright is reversed and this case remanded for further *412 proceedings against him. In all other respects, we affirm.
AFFIRMED in part, REVERSED in part, and REMANDED.
GUNTHER, KLEIN and STEVENSON, JJ., concur.